(dissenting, with whom Lynch, J., joins). The first issue raised by the petitioners and dealt with by the court, ante at 203, is whether the judge, misinterpreting G. L. c. 210, § 2A, thought that she was required as a matter of law to order a Department of Social Services (department) home study; that is, that she had no discretion to waive a home study. The court observes that the “judge’s order is not entirely clear in this respect, but is at least susceptible to the interpretation suggested by the petitioners.” Ante at 203.1 do not agree. The judge states in the relevant portion of her order that “[G. L.] c. 210, § 5A does not mandate a [department] homestudy when one of the parties to the adoption is a parent to the child sought to be adopted [as is the case here]. In such a case the Court is given discretion over whether the DSS study should or should not be waived.” This court’s order of remand, which I consider inappropriate, finds no support from any lack of clarity in the judge’s order as to her awareness that she could waive a home study by the department if she were confident that such a study would not help her to make the very important decision that was hers to make.
The record does not demonstrate that the judge abused her discretion by denying the petitioners’ motion to waive the home study. The court agrees. Nevertheless, “[t]he case is remanded to the Probate Court for entry of an order either explaining with specificity the reasons for the denial of the *208motion requesting waiver of the home study pursuant to G. L. c. 210, § 5A, or allowing the motion.” Ante at 206-207. The court announces three reasons for its order: (1) affidavits and other evidence submitted by the petitioners indicated that the petitioners had “provide[d] loving and responsible care for Galen,” ante at 205; (2) “[i]t is in the best interests of children that there be a speedy resolution of adoption proceedings,” ante at 206; (3) “a claim has been made that the only reason for ordering a home study is because the petitioners are of the same gender,” ante at 206.
Surely, it is not unusual for petitioners in adoption proceedings to submit evidence favorable to them and to refrain from submitting unfavorable evidence. Perhaps the judge had that in mind when she stated in her order, “However, the homestudy serves an important purpose. It assists the Court in determining whether an adoption should be allowed by providing, through independent child welfare professionals, relevant information about the child, parents and the home. The Child is generally not represented in an adoption proceeding, and the only evidence presented is submitted by petitioners. Home studies may, and have been, ordered to assist the Court even in instances where the Petitioner is a natural parent.”
Turning to the court’s second reason for its order, I agree that in some situations “[i]t is in the best interests of children that there be a speedy resolution of adoption proceedings.” Of course, it is also in the best interests of children involved in such proceedings that the decision to approve or disapprove of the adoption be made by a well-informed judge who has received the input of “independent child welfare professionals.” In addition, this is not the type of case in which a child may wait — and wait — for a new and permanent home. In this case the child is not waiting for a new parent and a new home. The child is already united with his mother, having lived with her since birth. Surely, postponement of the adoption decision in this case in order to accommodate a home study neither suggests that the judge is inappropriately biased against the two female petitioners nor indicates that the judge has abused her discretion in any other way. Instead, it suggests that the judge is a conscientious judge who wants to make the right call on the adoption issue with the assistance that a department home study may provide. In my *209view, remanding this case with an instruction to the judge “either [to] explain[] with specificity the reasons for the denial of the motion requesting waiver of the home study pursuant to G. L. c. 210, § 5A, or [to] allow[] the motion,” ante at 206-207, is not called for.